Title: From Thomas Jefferson to John Trumbull, 24 September 1789
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Sep. 24. 1789.

I have duly received your favor of the 18th. instant, and hope to hear from you still the day after tomorrow. If Capt. Colley accepts my proposition it will be joyful news to me, for I almost despair of a passage from this country. There has not been an arrival here for some time past from America. The fear that Capt. Colley may not agree to come to Havre makes me wish now I had determined at once to go to Cowes; tho’ the double sea sickness, the transportation and entrance and duty on my baggage in England are serious things. We finish packing to-day, so that I can be off within an hour after the answer arrives, if that answer be favorable. If it be that he does not come to Havre, and repeats the proposition for Cowes, I will go there, because I can be there before the 1st. of Oct. If he does not repeat that proposition, then I must trouble you to find some other vessel bound to the Chesapeak which will take me in either at Havre or Cowes, preferably at the former at 20. or 30. guineas more. My anxiety is now indeed extreme, but I hope it will be cleared up by the arrival of the post, and that you will have no further trouble with me. Otherwise I remain absolutely on your hands. I am going to write a like chapter of lamentations to Mr. Cutting. I hope to meet you in America. Adieu. Your’s affectionately,

Th: Jefferson

P.S. Should I not go with Capt. Colley, as I shall be endeavoring to find a passage from France while you are so good as to be trying for me from England, your engagement for me must be on condition that I am not preengaged.

